EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Patrick Billig, on 6/17/2021.    

Additional examiner’s amendment to the authorized examiner’s amendment are further applied to the authorized claim language.

The examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follows:
See attached document for claim amendments.

NOTE
The additional examiner’s amendment to the authorized examiner’s amendment are summarized below.  


Claim 11, line 1, “A computer readable storage device” has been replaced with “A non-transitory computer readable storage medium” to resolve a potential 101, signal per se rejection.  For the same issue, in Claims 12 and 14 the word “device” is replaced with “medium”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Lu whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 8 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199